t c summary opinion united_states tax_court helen hubbard petitioner v commissioner of internal revenue respondent docket no 10128-01s filed date helen hubbard pro_se anita a gill for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - - the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the issues for decision are whether petitioner is entitled to deductions for dependency_exemptions whether petitioner is entitled to head_of_household filing_status ’ and whether petitioner is entitled to an earned_income_credit some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference at the time the petition was filed petitioner resided in east cleveland ohio in petitioner lived alone at her home in east cleveland petitioner’s grandmother rebecca willis lived ina nursing home from until she died in date while ms willis lived in the nursing home she received social_security_benefits petitioner’s daughter vidah a saeed lived with her five children petitioner's grandchildren in her own home and paid her own bills ms saeed received social_security_benefits and child-support payments from her children’s father petitioner claimed dependency_exemption deductions for her grandmother daughter and two of her grandchildren akilah and ' our resolution of the issue of petitioner's filing_status will determine the correct computation of her standard_deduction for the year at issue zakihhah saeed respondent issued a notice_of_deficiency determining that petitioner was not entitled to deductions for dependency_exemptions head_of_household filing_status and earned_income_credit because she failed to provide substantiation for her claims the first issue we address is whether petitioner is entitled to deductions for dependency_exemptions deductions are strictly a matter of legislative grace and taxpayers must satisfy the specific requirements for any deduction claimed see 503_us_79 292_us_435 taxpayers are required to maintain records sufficient to substantiate their claimed deductions see sec_6001 sec_1_6001-1 income_tax regs taxpayers generally bear the burden of proving that the commissioner’s determination is incorrect rule a 290_us_111 under sec_7491 a however the burden_of_proof shifts to the commissioner if among other reguirements the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining his tax_liability we find that the burden_of_proof does not shift to respondent because petitioner has failed to comply with the requirements of sec_7491 a q4e- sec_151 allows a taxpayer to claim an exemption deduction for each qualifying dependent as defined in sec_152 as relevant here sec_152 defines a dependent to mean a taxpayer's daughter grandchildren or grandparent who received or is treated under sec_152 as having received over half of his or her support from the taxpayer to qualify for a dependency_exemption deduction a taxpayer must establish the total support cost expended on behalf of a claimed dependent from all sources for the year and demonstrate that she provided over half of this amount see 73_tc_963 56_tc_512 sec_1_152-1 income_tax regs petitioner argues that her grandmother and daughter meet the relationship gross_income and support tests provided in the internal_revenue_code and in the rules as set forth in cat no 12086y and chapter_3 of personal exemptions and dependents her position is that her relatives do not need to live with her to qualify for the deduction petitioner testified that her grandmother’s only outside source_of_income was social_security specifically petitioner argues that her grandmother qualifies as a dependent because she lived with petitioner under the temporary absence explanation provided in chapter_3 page we need not evaluate the merits of petitioner’s argument because she failed to show the total - - support cost expended for her grandmother in and failed to establish that she provided over half of that amount petitioner also claims that she gave her daughter money while her daughter was ill petitioner however concedes that her daughter received social_security_benefits and child-support payments petitioner failed to substantiate the total amount expended on behalf of her daughter for support during and that she provided over half of that amount respondent argues that petitioner failed to substantiate her claims with records receipts or any other evidence of expenditures petitioner has offered no evidence of the total support furnished for her grandmother or daughter and has provided no evidence of her own contributions of support the court cannot conclude that petitioner provided more than one-half of either of their support the court thus holds that petitioner is not entitled to the dependency_exemption deductions for her grandmother and daughter sec_152 support_test in case of divorced parents etc provides a special rule for children of separated parents sec_152 provides that if the child receives over half of his support from his parents and he is in the custody of one or both of his parents for more than half of the year then the child is treated as receiving over half of his support from the custodial_parent because ms saeed and her children’s father - - lived apart at all times during the last months of the calendar_year and she had custody of the children she is the custodial_parent sec_152 petitioner has not shown that her grandchildren did not receive over half of their support from their parents in the present case because ms saeed is the custodial_parent she is treated as providing over half the support of her children for purposes of sec_152 accordingly petitioner is not entitled to deductions for dependency_exemptions for her grandchildren for sec_152 sec_1 imposes a special tax_rate on individuals filing as heads of households head_of_household is defined to include an unmarried individual whose household is maintained as the principal_place_of_abode for specific family members if petitioner provided over half the cost of maintaining as her home a household that for more than one-half of the year was the principal_place_of_abode for her daughter or a grandchild or for any other person who qualifies as her dependent under sec_151 she meets the head_of_household definition in sec_2 a petitioner has not demonstrated that she maintained such a household because petitioner is not entitled to a deduction for her grandmother under sec_151 her grandmother does not serve to qualify her for head_of_household filing_status see sec_2 a sec_1_2-2 income_tax regs in addition we find that petitioner did not provide over half the cost of maintaining a principal_place_of_abode for more than one-half of for her daughter or grandchildren see sec_2 a sec_1_2-2 c and d income_tax regs the court thus holds that petitioner is not entitled to head_of_household filing_status sec_32 allows an eligible_individual an earned_income_credit against the individual’s income_tax_liability sec_32 and b limits the credit allowed based on whether the eligible_individual has no qualifying children one qualifying_child or two or more qualifying children to be eligible to claim an earned_income_credit with respect to a qualifying_child a taxpayer must establish the child bears the relationship to the taxpayer prescribed by sec_32 b the child meets the age requirements of sec_32 c and the child shares the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year as prescribed by sec_32 a because petitioner has not established that any of her grandchildren shared her principal_place_of_abode for more than one-half of the year at issue she has no qualifying children for purposes of the earned_income_credit - - petitioner also is not eligible for the earned_income_credit as an individual with no qualifying children under sec_32 a because her adjusted_gross_income in was in excess of the complete phaseout amount prescribed by sec_32 the earned_income_credit is completely phased out for individuals with no qualifying children and adjusted_gross_income in excess of dollar_figure for see sec_32 and b see also revproc_98_61 1998_2_cb_814 petitioner had adjusted_gross_income of dollar_figure in the court holds therefore that petitioner is not entitled to an earned_income_credit reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
